Citation Nr: 1622530	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-41 668	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease.

2.  Entitlement to service connection for a post total arthroplasty left knee  disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to July 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In December 2009, a hearing was held before a Decision Review Officer at the RO; a transcript is in the record.  In February and September 2015, these matters were remanded by the Board for additional development (by Veterans Law Judges other than the undersigned).  The case is now assigned to the undersigned.

The issue of service connection for anemia was raised in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  A right knee injury in service is not shown; right knee degenerative joint disease (DJD) was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that the Veteran's current right knee disability is etiologically related to his service.

2.  A left knee injury in service is not shown; a (now post-total knee arthroplasty (TKA)) left knee disability was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that the Veteran's current left knee disability is etiologically related to his service.


CONCLUSIONS OF LAW

1.  Service connection for right knee DJD is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).
2.  Service connection for a post TKA left knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in June and July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs), Social Security Administration, private and VA medical records have been secured.  He was afforded a VA examination to determine the etiology of the claimed disabilities.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the December 2009 hearing at the RO, the Decision Review Officer identified the issues on appeal.  The Veteran's testimony was focused on the elements necessary to substantiate the claims and reflects that he is aware of the elements necessary to substantiate his claims.  His testimony in response to questions posed reflected his awareness of what must still be shown.  A deficiency in the conduct of the hearing is not alleged.

The Veteran's STRs are silent for complaints or findings pertaining to the knees.  The lower extremities were normal on the July 1970 service separation examination.  The Veteran stated he felt his condition was good.

In July 1980 the Veteran was admitted to a private hospital, and reported that he was run over by his own car while he was working on it four days prior to admission.  A left knee medial collateral ligament strain was noted.

Private medical records show that in June 1985 the Veteran reported he injured his right knee one week earlier.  He was lifting a bag and felt pain in the leg; the knee had been painful since.  Two weeks later, he stated he injured his left knee playing football.  A July 1985 right knee arthrogram revealed synovitis versus cartilaginous loose body.  In April 1988, L.A. Winston, M.D. noted the Veteran was a longtime patient whom he had treated for many problems, including right knee arthritis, and that he was now having left knee problems.  X-rays showed bilateral degenerative arthritis.  

In June 1993 the Veteran underwent a right knee partial meniscectomy; in August 2007, he underwent a left TKA procedure.

In a May 2004 statement, R.H. related that he had served with the Veteran and witnessed that he had strained his knees during basic training.  He stated that he saw the Veteran's knees buckle on two occasions, and that the Veteran told him he went on sick call and was given something for pain.

VA outpatient treatment records show that in February 2008, the Veteran stated he made a mistake when he said that his knee pain had been present his whole life and that he meant to say that his knee pain started after his discharge from service.  

On July 2009 VA joints examination, the Veteran reported that he had bilateral knee pain since service.  The examiner noted that there were no entries of any injury or complaints involving the knees in the Veteran's STRs.  He also noted there were no records to show that he developed knee problems over the years, except for a letter from Dr. Winston who opined that the Veteran's bilateral knee disability was due to service.  The examiner noted that VA records showed the Veteran had right knee surgery in 1993 and left knee surgery in 1995.  He also noted that in September 2008 the Veteran reported that he had not been injured in service.  The assessments were right knee DJD and left TKA.  The examiner noted that the record lacked substantial medical records pertaining to the history of the Veteran's knee disabilities.  He noted there was no indication in the STRs that the Veteran had a knee problem or that he complained of the knees on the separation examination, and postservice there was no information regarding the knees except for knee surgeries in the 1990's.  The examiner stated there was no medical evidence that the Veteran had a knee injury in service and that he evidently did not have any substantial problems with his knees until the surgeries in the 1990's.  He discounted the opinion from Dr. Winston since it was unsubstantiated and not reliable.  He concluded that the Veteran's bilateral knee disability were not due to service.  

In reports of military and medical history in the course of VA Mental Health assessments (see March 2009 Mental Health clinic record, e.g.) it was noted that the Veteran reported he had not sustained any wounds or injuries in service.

In an August 2009 statement, the Veteran's wife and brother-in-law indicated that he had a recurring problem with his knees after service.  

In a November 2009 statement, Dr. Winston indicated that he had treated the Veteran for osteoarthritis of both knees.  He noted the Veteran was a cook in service and recalled episodes of pain and his knees giving way, for which he saw a physician.  He opined that it was likely that osteoarthritis of the knees was related to service.  

On April 2015 VA joints examination, the examiner noted he reviewed the Veteran's records.  The diagnoses were bilateral knee disability and status post left total knee arthroplasty.  The examiner noted that there was no objective evidence of clinical involvement of the knees during service or until 1993 when he had right knee surgery or 2007 when he had left knee surgery.  He stated that the Veteran's bilateral knee disability did not develop for more than 25 years after service.  The examiner opined that there was no evidence of a chronic or ongoing medical condition associated with and/or aggravated by service.  

On November 2015 VA joints examination, the Veteran reported he injured his knees in service, and was treated by medics.  He related that his knees buckled in service, and that he iced the knees and took some pain medication in service.  The diagnoses were right knee DJD and left TKA.  The examiner noted he reviewed the Veteran's records, and concluded that the bilateral knee disability was less likely than not incurred in or caused by service.  The examiner cited to the finding of normal lower extremities on July 1970 service separation examination; that there was no objective evidence that the Veteran was seen for his knees during service;  and that there was a gap (in documentation of left knee complaints from 1970 to 1985), which all weighed against a nexus between the current disabilities and service.  He noted the opinion of Dr. Winston, but observed that it did not include rationale citing to factual data.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

It is not in dispute that the Veteran has right and left knee disabilities.  He alleges that they resulted from injuries in service.  His STRs are silent for knee injury or any complaints or findings pertaining to either knee, and his service separation examination did not note any knee abnormalities.  Notably, the earliest postservice clinical documentation of a knee problem is in 1980, when the Veteran was seen following an intercurrent postservice injury.  Consequently, further analysis of the Veteran's claims must proceed by addressing first whether the record reasonably supports the occurrence in service of a disease, injury, or event in service to which the Veteran's knee disabilities could be attributed.

The Veteran's own reports to various providers on various occasions have been inconsistent, and consequently clearly cannot be all accepted at face value.  For example, when he was seen for the right and left knee complaints first noted in clinical records, he did not provide any history of related injury in service, but instead attributed the complaints to intercurrent postservice injuries:  From being run over by a car (when seen for left knee complaints in 1980); from a lifting injury (when he was seen for right knee complaints in June 1985); and from a football injury (when he was seen for left knee complaints shortly later in 1985.  In a May 2004 statement the Veteran submitted in support of his claims, a former fellow serviceman related that he witnessed the Veteran sustaining knee injuries (for which he went on sick call and was treated) during basic training.  In another statement submitted in support of the claim, the Veteran's wife and brother-on-law indicate he has had recurring knee problems after service (they do not report a specific injury therein).  VA Mental Health Clinic records (including in March 2009) note that the Veteran reported he did not sustain any injuries in service.  In November 2009, Dr. W. noted that the Veteran reported his knees giving way in service and seeing a physician in service for the problem.  And on November 2015 VA examination the Veteran reported he injured his knees in service, and was treated by medics.    

Addressing these various reports in turn, the Board notes that the earliest reports (and those most contemporaneous with service) do not note knee injuries in service, but instead identify an intercurrent postservice etiology (traumatic injuries) to which the knee disabilities may be attributed.  The 2004 buddy statement the Veteran has submitted is not supported by the Veteran's STRs which do not show any knee treatment in service.  While there is nothing contradicting the report of the serviceman witnessing the Veteran's knees buckling in service, the fact that knees were normal on separation from service and that the Veteran was able to complete his service (including a tour in Vietnam as a cook) without any notation of knee problems weighs against any finding that an injury in basic training caused a knee disability which progressed to the current state of the knees.  The statement by the Veteran's wife and brother-in-law does not identify a knee injury during service.   And the statement by Dr. W. noting the Veteran's report of injury in service and attributing his current knee disability to service is clearly based solely on the Veteran's history, does not reflect familiarity with the Veteran's record (and in particular STRs which do not show any knee complaints), and does not acknowledge the Veteran's serious intercurrent postservice injuries; therefore, it lacks probative value.  The Board notes that an unsupported history of remote events does not gain in probative value by virtue of being repeated by a medical professional.  

VA clinical records that relate to a knee injury/or injuries in service do not support the Veteran's claim.  VA Mental Health records note that in medical history the Veteran provided he denied any wounds or injuries in service (see March 2009 record).  Given the clinical setting in which it was noted there is no reason to question what was then reported.  On July 2009 VA examination the veteran reported a history of knee pain since service.  A specific injury in service was not then described; and the examiner explained in detail why the history of continuity the Veteran provided cannot be accepted as factual (focusing on the absence of medical evidence of substantial knee disability prior to the postservice knee surgeries (which followed postservice intercurrent knee injuries).  The history the Veteran provided on November 2015 VA examination (that he was seen in service for his knees by medics) is not supported by his STRs.  Regardless as explained by that provider in detail, the normal separation examination, and the absence of notation of postservice knee complaints for many years after service (until intervening knee injuries had occurred) weigh against any finding that an injury in service resulted in chronic knee disability.  

In summary, a significant knee injury in service and manifestation of a chronic knee injury in service are not shown; arthritis of either knee is not shown to have been manifested in the first postservice year (so as to warrant consideration of the chronic disease presumptive provisions under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a); and the Veteran's current right knee DJD and left post-TKA knee disability are not shown to be related to a disease or injury that was incurred or aggravated in service.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.   


ORDER

Service connection for right knee DJD is denied.

Service connection for a post-TKA left total knee disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


